                  Case 2:20-cv-01667-RSM Document 25 Filed 12/02/20 Page 1 of 7




 1
                                                                  HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 9
                                              AT SEATTLE
10
     SUE HONG, on behalf of herself and all
11   others similarly situated,                          NO. 2:20-cv-01667-RSM

12                              Plaintiff,               CLASS ACTION

13           v.                                          STIPULATION AND ORDER
                                                         REGARDING FILING SECOND
14   BANK OF AMERICA, N.A., individually and             AMENDED CLASS ACTION COMPLAINT
     as successor in interest, QBE INSURANCE
15   CORP., and DOES 1-10,
                                                         NOTE ON MOTION CALENDAR:
16                              Defendants.              December 1, 2020

17

18
         1. On October 2, 2020, Plaintiff Sue Hong (“Plaintiff”) filed a putative class action Complaint
19
             for (1) Breach of Contract; (2) Violations of the Duty of Good Faith and Fair Dealing; (3)
20
             Negligent Supervision; (4) Breach of Fiduciary Duty; (5) Violations of Washington
21
             Consumer Protection Act, R.C.W. §§ 19.86.020, et seq.; and (6) Conspiracy against
22
             Defendants Bank of America and QBE Insurance Corporation (“Defendants,” together
23
             with Plaintiff, the “Parties”) in the Superior Court of the State of Washington, King County.
24
         2. On October 5, 2020, Plaintiff filed an Amended Class Action Complaint (“First Amended
25
             Complaint”) re-asserting the same six causes of action.
26
      {DFS2321047.DOCX;1/12737.000002/ }
                                                                                 OGDEN MURPHY WALLACE, P.L.L.C.
      STIPULATION AND ORDER REGARDING FILING SECOND                                   901 Fifth Avenue, Suite 3500
      AMENDED CLASS ACTION COMPLAINT- 1                                             Seattle, Washington 98164-2008
      NO. 2:20-cv-01667                                                           Tel: 206.447.7000/Fax: 206.447.0215
     ACTIVE/106009937.2
                Case 2:20-cv-01667-RSM Document 25 Filed 12/02/20 Page 2 of 7




 1       3. On November 12, 2020, Defendants removed this action from the Superior Court of the

 2           State of Washington, King County, to this Court pursuant to 28 U.S.C. §§ 1332, 1441,

 3           1446, and 1453.

 4       4. On November 17, 2020, the Honorable Barbara J. Rothstein signed and entered the Parties’

 5           stipulation extending Defendants’ time to respond to the First Amended Complaint to

 6           December 2, 2020. ECF No. 12.

 7       5. On November 23, 2020, the Honorable Barbara J. Rothstein, to whom this action originally

 8           was assigned, transferred this action to this Court’s docket pursuant to the Parties’

 9           stipulation. ECF No. 15.

10       6. The Parties have since engaged in good-faith efforts to narrow and focus the issues and

11           allegations raised in Plaintiff’s First Amended Complaint. Further to these discussions,

12           Plaintiff has agreed to consider amending the complaint in an effort to revise and/or remove

13           certain allegations.

14       7. To that end, Plaintiff hereby requests leave to file a Second Amended Complaint on or

15           before December 16, 2020. Defendants have consented to this request, subject to the

16           Court’s approval.

17       8. In addition, to avoid unnecessary motion-to-dismiss briefing, conserve the Court’s and the

18           Parties’ time and resources, and to account for intervening Holidays and undersigned

19           counsels’ Holiday schedules, the Parties request that Defendants’ deadline to respond to

20           the then-operative complaint be extended to on or before January 13, 2021. This will avoid

21           unnecessary responses to a First Amended Complaint that Plaintiff seeks herein to amend.

22           Accordingly, IT IS HEREBY STIPULATED AND AGREED, by and between the

23   undersigned counsel for Plaintiff SUE HONG and Defendants BANK OF AMERICA, N.A. and

24   QBE INSURANCE CORPORATION, and subject to the Court’s approval, that

25       1. Plaintiff shall file a Second Amended Complaint on or before December 16, 2020;

26
      {DFS2321047.DOCX;1/12737.000002/ }
                                                                                 OGDEN MURPHY WALLACE, P.L.L.C.
      STIPULATION AND ORDER REGARDING FILING SECOND                                   901 Fifth Avenue, Suite 3500
      AMENDED CLASS ACTION COMPLAINT- 2                                             Seattle, Washington 98164-2008
      NO. 2:20-cv-01667                                                           Tel: 206.447.7000/Fax: 206.447.0215
     ACTIVE/106009937.2
                Case 2:20-cv-01667-RSM Document 25 Filed 12/02/20 Page 3 of 7




 1       2. Defendants’ responses to the then-operative complaint shall be filed on or before January

 2           13, 2021.

 3           DATED this 1st day of December, 2020.

 4   BHARTI LAW GROUP, PLLC
 5     By s/Harish Bharti
 6        Harish Bharti, WSBA #23960
          6701 37th Ave NW
 7        Seattle, Washington 98117
          Tel: 206.789.4556
 8        Email: mail@hbharti.com
 9         Jason E Anderson, WSBA #32232
           Law Office of Jason E. Anderson
10         5355 Tallman Ave. NW, Ste. 207
           Seattle, WA 98107
11         Ph: 206-706-2882
           Email: jason@jasonandersonlaw.com
12
           Roger S. Davidheiser, WSBA #18638
13
           Friedman | Rubin®
14         1109 First Ave., Ste. 501
           Seattle, WA 98101
15         Ph: 206-501-4446
           Email: rdavidheiser@friedmanrubin.com
16
           Attorneys for Plaintiff SUE HONG
17

18
     GOODWIN PROCTER LLP
19
       By s/Laura A. Stoll
20        Laura A. Stoll (admitted pro hac vice)
          Stella Padilla (admitted pro hac vice)
21        601 S. Figueroa Street, Suite 4100
          Los Angeles, California 90017
22
          Tel: 213.426.2500
23        Email: lstoll@goodwinlaw.com
          Email: spadilla@goodwinlaw.com
24
           Attorneys for Defendant BANK OF AMERICA, N.A.
25

26
      {DFS2321047.DOCX;1/12737.000002/ }
                                                                             OGDEN MURPHY WALLACE, P.L.L.C.
      STIPULATION AND ORDER REGARDING FILING SECOND                               901 Fifth Avenue, Suite 3500
      AMENDED CLASS ACTION COMPLAINT- 3                                         Seattle, Washington 98164-2008
      NO. 2:20-cv-01667                                                       Tel: 206.447.7000/Fax: 206.447.0215
     ACTIVE/106009937.2
                Case 2:20-cv-01667-RSM Document 25 Filed 12/02/20 Page 4 of 7




 1   OGDEN MURPHY WALLACE, PLLC
 2     By s/Daniel F. Shickich
          Daniel F. Shickich, WSBA #46479
 3
         901 Fifth Avenue, Suite 3500
 4       Seattle, Washington 98164-2008
         Tel: 206.447.7000
 5       Fax: 206.447.0215
         Email: dshickich@omwlaw.com
 6
           Stephen M. LeBlanc (admitted pro hac vice)
 7
           Rebecca A. Guiterman (admitted pro hac vice)
 8         Mitchell Sandler LLC
           1120 20th Street NW, Suite 725
 9         Washington, DC 20036
           Tel: 202.886.5260
10         Email: sleblanc@mitchellsandler.com
           Email: rguiterman@mitchellsandler.com
11

12         Attorneys for Defendant QBE INSURANCE CORP.

13

14

15

16

17

18

19

20

21

22

23

24

25

26
      {DFS2321047.DOCX;1/12737.000002/ }
                                                                  OGDEN MURPHY WALLACE, P.L.L.C.
      STIPULATION AND ORDER REGARDING FILING SECOND                    901 Fifth Avenue, Suite 3500
      AMENDED CLASS ACTION COMPLAINT- 4                              Seattle, Washington 98164-2008
      NO. 2:20-cv-01667                                            Tel: 206.447.7000/Fax: 206.447.0215
     ACTIVE/106009937.2
                Case 2:20-cv-01667-RSM Document 25 Filed 12/02/20 Page 5 of 7




 1                                                ORDER

 2           IT IS HEREBY ORDERED that

 3       1. Plaintiff SUE HONG shall file a Second Amended Complaint on or before December 16,

 4           2020; and

 5       2. Defendants BANK OF AMERICA, N.A.’s and QBE INSURANCE CORPORATION’s

 6           deadline to respond to the then-operative complaint shall be filed on or before January 13,

 7           2021.

 8           DATED this 2nd day of December, 2020.

 9

10

11                                                 A
                                                   RICARDO S. MARTINEZ
12                                                 CHIEF UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26
      {DFS2321047.DOCX;1/12737.000002/ }
                                                                                OGDEN MURPHY WALLACE, P.L.L.C.
      STIPULATION AND ORDER REGARDING FILING SECOND                                  901 Fifth Avenue, Suite 3500
      AMENDED CLASS ACTION COMPLAINT- 5                                            Seattle, Washington 98164-2008
      NO. 2:20-cv-01667                                                          Tel: 206.447.7000/Fax: 206.447.0215
     ACTIVE/106009937.2
                Case 2:20-cv-01667-RSM Document 25 Filed 12/02/20 Page 6 of 7




 1                                         CERTIFICATE OF SERVICE
 2           I certify under the laws of the United States of America that on the 1st day of December,
     2020, I electronically filed a true and correct copy of the foregoing document with the Clerk of the
 3   Court using the CM/ECF System and served counsel below by the method indicated:
 4
       Harish Bharti, WSBA #23960                                 [ ]     U.S. Mail
 5     BHARTI LAW GROUP, PLLC                                     [ ]     Messenger
       6701 37th Avenue NW                                        [ ]     Email
 6     Seattle, WA 98117                                          [X]     CM/ECF
       Ph: 206-819-5484
 7     Email: mail@hbharti.com
 8     Jason E Anderson, WSBA #32232
       Law Office of Jason E. Anderson
 9     5355 Tallman Avenue NW, Ste. 207
       Seattle, WA 98107
10     Ph: 206-706-2882
       Email: jason@jasonandersonlaw.com
11     Roger S. Davidheiser, WSBA #18638
       Friedman Rubin
12     1109 First Avenue, Suite 501
       Seattle, WA 98101
13     206.501.4446
       rdavidheiser@friedmanrubin.com
14
        Attorneys for Plaintiff
15
       Laura Nichole Coughlin, WSBA #46124                        [ ]     U.S. Mail
16     WRIGHT FINLAY & ZAK LLP                                    [ ]     Messenger
       612 S. Lucille St., Ste. 300                               [ ]     Email
17     Seattle, WA 98108                                          [X]     CM/ECF
       Ph: 206-691-8663
18     Fax: 949-608-9142
       Email: lcoughlin@wrightlegal.net
19     David L Permut
       GOODWIN PROCTER LLP
20     1900 N St. NW
       Washington, DC 20036
21     Ph: 202-346-4000
       Email: DPermut@goodwinlaw.com
22
       Laura A Stoll
23     GOODWIN PROCTER LLP
       601 S. Figueroa St., 41st Floor
24     Los Angeles, CA 90017
       Ph: 213-426-2500
25     Email: LStoll@goodwinlaw.com
       Attorneys for Defendant Bank of America, N.A.
26
      {DFS2321047.DOCX;1/12737.000002/ }
                                                                                OGDEN MURPHY WALLACE, P.L.L.C.
      STIPULATION AND ORDER REGARDING FILING SECOND                                  901 Fifth Avenue, Suite 3500
      AMENDED CLASS ACTION COMPLAINT- 6                                            Seattle, Washington 98164-2008
      NO. 2:20-cv-01667                                                          Tel: 206.447.7000/Fax: 206.447.0215
     ACTIVE/106009937.2
                Case 2:20-cv-01667-RSM Document 25 Filed 12/02/20 Page 7 of 7




 1                                                            [ ]    U.S. Mail
         Stephen M. LeBlanc (admitted pro hac vice)
         Rebecca A. Guiterman (admitted pro hac vice)         [ ]    Messenger
 2                                                            [ ]    Email
         MITCHELL SANDLER LLC
                                                              [X]    CM/ECF
 3       1120 20th Street NW, Suite 725
         Washington, DC 20036
 4       Tel: 202.886.5260
 5       Email: sleblanc@mitchellsandler.com
         Email: rguiterman@mitchellsandler.com
 6       Attorneys for Defendant QBE Insurance Corp.
 7

 8

 9           DATED this 1st day of December, 2020.
10

11                                                      s/Daniel F. Shickich
                                                        Daniel F. Shickich, WSBA #46479
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
      {DFS2321047.DOCX;1/12737.000002/ }
                                                                          OGDEN MURPHY WALLACE, P.L.L.C.
      STIPULATION AND ORDER REGARDING FILING SECOND                            901 Fifth Avenue, Suite 3500
      AMENDED CLASS ACTION COMPLAINT- 7                                      Seattle, Washington 98164-2008
      NO. 2:20-cv-01667                                                    Tel: 206.447.7000/Fax: 206.447.0215
     ACTIVE/106009937.2
